DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adriana Burgy on 08/09/2021.
The application has been amended as follows: 

Regarding the abstract, the phrase “A plant for building tyres for vehicle wheels, comprises a sleeve building area (A) in which devices for obtaining carcass sleeves (12) operate, a crown building area (B) in which devices for obtaining crown structures (7) operate and a shaping station (14) tor shaping each carcass sleeve (12) according to a toroidal configuration. Transfer devices (19) for transferring the carcass sleeves (12) from the sleeve building area (A) to the shaping station (14), by means of a first translator (20) configured for picking up each carcass sleeve (12) from an outlet station (D) of the sleeve building area (A), a second translator (21 ) configured for releasing each carcass sleeve (12) in the shaping station (14), and a storage device (22) operatively interposed between said first translator (20) and second translator (21)” has been replaced with --A plant for building tyres for vehicle wheels, comprises a sleeve building area (A) in which devices for obtaining carcass sleeves (12) operate, a crown building area (B) in which devices for obtaining crown structures (7) operate and a shaping station (14) tor shaping each carcass sleeve (12) according to a toroidal configuration. Transfer devices (19) for transferring the carcass sleeves (12) from the sleeve building area (A) to the shaping station (14), by a first translator (20) configured for picking up each carcass sleeve (12) from an 

Regarding claim 47, the phrase “a sleeve building area in which devices for obtaining carcass sleeves operate; a crown building area in which devices for obtaining crown structures operate” in lines 2-3 has been replaced with --a sleeve building area for obtaining carcass sleeves; a crown building area for obtaining crown structures--.

Regarding claim 48, the phrase “the one or more support elements of the storage device simultaneously translates” in lines 1-2 has been replaced with --the one or more support elements of the storage device simultaneously translate--.

Regarding claim 48, the phrase “the rotation center” in line 2 has been replaced with –the rotation center Y--.

Regarding claim 50, the phrase “operating at least one” in line 2 has been replaced with –operating at at least one--.  

Regarding claim 50, the phrase “the rotation center” in lines 4-5 and 6 has been replaced with –the rotation center Y--.

Regarding claim 51, the phrase “the rotation center” in line 2 has been replaced with –the rotation center Y--.

Regarding claim 52, the phrase “the rotation center” in line 2 has been replaced with –the rotation center Y--.

Regarding claim 54, the phrase “the rotation center” in lines 2-3 has been replaced with –the rotation center Y--.

Regarding claim 55, the phrase “the rotation center” in line 3 has been replaced with –the rotation center Y--.

Regarding claim 56, the phrase “the slide guide is obtained in the pusher” in lines 1-2 has been replaced with –the slide guide is provided in the pusher--. 

Regarding claim 61, the phrase “in raised position” in line 3 has been replaced with –in a raised position--. 

Regarding claim 71, the phrase “the carcass sleeve” in line 4 has been replaced with –a respective carcass sleeve--. 

Regarding claim 73, the phrase “the one or more movement members” in lines 1-2 has been replaced with --one or more movement members--.

Regarding claim 73, the phrase “the rotation center” in lines 3 and 6 has been replaced with –the rotation center Y--.

Reasons for Allowance
Claims 47-75 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 47. In particular, the limitations “a storage device comprising a load station, a pick-up station, one or more support elements, and a tower defining a rotation center Y along a vertical axis, wherein the load station and the pick-up station are angled from one another around the rotation center Y; and transfer devices for transferring the carcass sleeves from the sleeve building area to the shaping station, wherein the transfer devices comprise: a first translator configured for picking up each carcass sleeve from an outlet station of the sleeve building area and transferring each carcass sleeve to the load station at the storage device; and a second translator configured for transferring each carcass sleeve from the pick-up station at the storage device to the shaping station”.
Claims 48-75 are allowable by dependence on claim 47. 
The closest prior art is considered to be D’ambrosio et al. (US 2011/0290403) (of record). 
D’ambrosio discloses a process for building tyres for vehicle wheels, comprising: transferring carcass sleeves obtained in a sleeve building area (Fig. 1: 2) to a shaping station (Fig. 1: 4) where each carcass sleeve is shaped according to a toroidal configuration in order to be associated with a respective crown structure obtained in a crown building area (Fig. 1: 3) ([0025], [0048], [0093], [0151]),  wherein each carcass sleeve picked up from the sleeve building area, before being carried to the shaping station, transits through a storage device arranged to receive carcass sleeves ([0074]-[0077], [0123]-[0124], [0129], [0180], [0196]-[0200], [0208]-[0209], [0225], [0240]). However, D’ambrosio is silent as the manner in which the carcass sleeves are transferred to and from the storage device, as well as silent as the structure of the storage device itself. While one of ordinary skill in the art before the effective filing date .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/SEDEF E PAQUETTE/Examiner, Art Unit 1749              
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749